RESOLUCIÓN
Examinada la Moción presentada por la Leda. Evi Flor Lugo Cario sobre su renuncia voluntaria al ejercicio de la abogacía, así como la Moción Informativa del Colegio de Abogados de Puerto Rico, presentada el 19 de mayo de 2005, *81autoriza a la Leda. Evi Flor Lugo Carlo a darse de baja voluntariamente de esa institución.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo